Per curiam.
This disciplinary matter is before the Court on Constance Pinson Heard’s petition for reinstatement. On October 5, 1998, this Court *761accepted Heard’s petition for voluntary discipline and imposed a suspension from the practice of law for a period of six months from the date of the order, see In the Matter of Heard, 269 Ga. 904 (505 SE2d 742) (1998). The Court also placed certain conditions on Heard before it would issue an order reinstating her to practice, including that she obtain certification from the Lawyer Assistance Program of the State Bar of Georgia that she exhibits no symptoms of any condition that would make her a danger to her clients or the public; that she obtain similar certification from the Office of the General Counsel of the State Bar based on its examination of its current records; and that she reimburse a client in the amount of $4,000. In her petition for reinstatement, Heard shows that she has met the conditions for reinstatement set forth in Heard, supra. The State Bar has no objections to her request for reinstatement, and the Review Panel finds that Heard has complied with all the conditions and recommends the Court enter an order allowing Heard’s reinstatement to practice.
Decided February 4, 2002.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
It appears that Heard has met the procedural and legal requirements to be reinstated to the State Bar of Georgia. This Court hereby adopts the recommendation of the Review Panel and approves Heard’s petition for reinstatement. We therefore order that Heard be reinstated as an attorney licensed to practice law in the State of Georgia.

Reinstated.


All the Justices concur.